DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
 
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-11, 13 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0271070; published: Sept. 22, 2016; priority date: May 1, 2014), in view of Giordano et al. (US 2008/0008772; published: Jan. 10, 2008).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Singh et al. the powder for suspension may be packaged in a suitable package such as a bottle or a sachet, wherein the sachet can be filled as a unit dose ([0116]). Such reads on the “unit dose for single administration” limitation of instant claim 1.
Singh et al. teach that the core may comprise release-controlling agents in the form of a matrix with the active ingredient, which can be coated with a coating layer that remain insoluble in the suspension ([0083]).  Singh et al. teach that such coating layer 

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Singh et al. teach that a sachet formulation can be formulated into a dose unit for single administration, Singh et al. do not teach wherein the abovementioned suspension formulation containing both extended and immediate release portions are formulated into a dose unit for single administration, as required by instant claim 1. However, Singh et al. teach wherein the formulation can incorporate a wide range of active ingredients; one of which is guaifenesin, which is known in the art to be used as cold and/or cough medicine. 
Singh et al. teach examples having various concentrations of osmoagent (sodium chloride) in order to determine the effect on osmolalities ([0086], [0187] and [0218]), but do not specifically teach wherein the osmoagent is present in an amount of about 0.5% to about 40% w/w based on the total weight of the drug coated core, as required by instant claim 8. Singh et al. do not specifically teach that the stabilizer is present in an amount of about 0.5% to about 40% w/w based on the total weight of the drug coated core, as required by instant claim 9.
Singh et al. teach that the suspension base surrounding the abovementioned core can include an immediate release component ([0078]) and furthermore, teach that the immediate release component may help in providing an immediate therapeutic effect which could be subsequently followed by an extended therapeutic effect over a 
	Giordano et al. is directed to compositions that comprise immediate and extended release guaifenesin (Abstract). Giordano et al. teach a composition comprising guaifenesin particles enclosed in a capsule or compressed into a tablet, wherein the tablet is coated with a delay release coating followed by an immediate release coating ([0011]-[0012]). Giordano et al. teach that in some embodiments, the composition may comprise about 200-600 mg/dose controlled release guaifenesin and about 100-300 mg/dose immediate release guaifenesin (i.e., a weight ratio of 2:3 to 6:1 of guaifenesin in the extended release portion versus the immediate release portion; overlaps with instant claimed ranges) ([0014]).
	Singh et al. do not teach wherein the stabilizer is sodium alginate, as required by instant claims 22 and 28. However, such deficiency is cured by Giordano et al.
	Giordano et al. teach that the matrix material or appropriate fillers/excipients can include alginates (e.g., sodium alginate), wherein such hydrophilic polymer dissolves away to weaken the structure of the controlled release component and ([0063], [0067], [0080-0082])
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the composition being formulated as a unit dose for single administration, it would have been prima facie obvious for a person of ordinary skill in the art to formulate as a unit dose for single administration, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Singh et al. teach that the active agent is, for example, guaifenesin, which is known to be used as a cold and/or cough medicine. Therefore, an extended release formulation comprising guaifenesin, such as the one taught by Singh et al. could be used as a single dosage because some colds and/or cough symptoms can last for a short time, such as 24 hours.
The osmolality and stability of the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal osmolality in order to best achieve the desired results as such would provide advantageous for reduced (or no) leaching of the active ingredient from the coated cores during, for example, storage as taught by Singh et al. ([0061]). Singh et al. also teach that the stabilizer may include but not limited to a pH modifying agent, a chelating agent, or an anti-oxidant ([0076]). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	The disclosures of Singh et al. and Giordano et al. are each directed to modified release pharmaceutical formulations.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate an immediate release coating to the composition of Singh et al. comprising guaifenesin, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Singh et al. teach that an immediate release component may advantageously help in providing an immediate therapeutic effect which could be subsequently followed by an extended therapeutic effect over a longer duration of time once ingested ([0079]). And Giordano et al. teach one way of incorporating an immediate release portion containing the active agent (e.g., guaifenesin) to a pharmaceutical composition that already contains a drug-coated core comprising an extended release coating.
It would, also, have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate sodium alginate in the drug coated core, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Giordano et al. teach that the hydrophilic polymer (e.g., sodium alginate) advantageously dissolves away to weaken the structure of the controlled release component ([0080-0082]).
prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.
Applicants argue that a person of ordinary skill in the art (POSA) reading Singh and Giordano would not have had a reason to modify the particle formulation disclosed in Singh to a unit dose for single administration having this ratio of guaifenesin (Remarks: p. 6). A POSA reading Singh as a whole would understand that Singh discloses a formulation that is made into suspension and then administered over time, i.e., multiple dosages (Remarks: p. 7).
This is not found persuasive. In response, there is nowhere in Singh et al. that states that its suspension is to be administered over time and therefore administered in multiple dosages, as indicated by the Applicants. Singh et al. does teach that its formulations are extended release suspension compositions, but such does not necessarily equate to extended (or multiple) administrations. In fact, as indicated in the instant rejection, Singh et al. the powder for suspension may be packaged in a suitable package such as a bottle or a sachet, wherein the sachet can be filled as a unit dose ([0116]). Such reads on the “unit dose for single administration” limitation of instant claim 1. Furthermore, Singh et al. teach wherein the formulation can incorporate a wide range of active ingredients; one of which is guaifenesin, which is known in the art to be used as cold and/or cough medicine. Therefore, and alternatively, it would be prima facie obvious to one of ordinary skill in the art that an extended release formulation 
Applicants argue that a POSA would not have had a reason to combine the teachings of Singh and Giordano to obtain the claimed single unit dose having a ratio of extended Page 7 of 8U.S. Application No. 16/101,637Docket No. 0094-0037US1Amendment filed September 10, 2021Response to Office Action dated June 10, 2021release guaifenesin to immediate release guaifenesin of about 75:25 to about 85:15 (w/w) (Remarks: p. 7-8).
This is not found persuasive. In response, and as indicated in the instant rejection, Singh et al. teach wherein an immediate release component may advantageously help in providing an immediate therapeutic effect which could be subsequently followed by an extended therapeutic effect over a longer duration of time once ingested ([0079]). And Giordano et al. teach one way of incorporating an immediate release portion containing the active agent (e.g., guaifenesin) to a pharmaceutical composition that already contains a drug-coated core comprising an extended release coating. One of ordinary skill in the art would expect that the weight ratio of one guaifenesin-comprising oral formulation would work similarly to another guaifenesin-comprising oral formulation. This is especially so, whereas here, there is no teaching away from the claimed particle weight ratio and no unexpected results presented by the Applicants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617